                                               United States Bankruptcy Court
                                               Northern District of Alabama
Cooper,
              Plaintiff                                                                           Adv. Proc. No. 19-80071-CRJ
Avadian Credit Union,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 1126-8                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 20, 2019
                                      Form ID: van200                    Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 22, 2019.
dft            +BSI Financial Services,    314 S. Franklin Street,   Titusville, PA 16354-2168
pla            +Gary Cooper,    224 Thompson Ln.,   Hazel Green, AL 35750-9698
10203459       +Amanda Beckett,    Rublin Lublin, LLC,   100 Concourse Parkway, Suite 115,
                 Birmingham, Al 35244-2905
10203461       +BSI Financial Services,    1425 Greenway Drive, Ste. 400,   Irving, TX 75038-2480

Notice by electronic transmission was sent to the              following persons/entities by the Bankruptcy Noticing Center.
dft            +E-mail/Text: bk@avadiancu.com Sep              21 2019 04:09:12     Avadian Credit Union,
                 1 Riverchase Pkwy. S.,    Hoover,             AL 35244-2008
10203460       +E-mail/Text: bk@avadiancu.com Sep              21 2019 04:09:12     Avadian Credit Union,   PO Box 360287,
                 Birmingham, Al 35236-0287
                                                                                                                    TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 22, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 20, 2019 at the address(es) listed below:
              Amanda Beckett     on behalf of Defendant   BSI Financial Services abeckett@rubinlublin.com,
               AB-ECF-Notifications@rubinlublin.com;lcaplan@rubinlublin.com;akhosla@rubinlublin.com;nbrown@rubin
               lublin.com;mhashim@rubinlublin.com;ruluecf@gmail.com;BKRL@ecf.courtdrive.com
              John C. Larsen   on behalf of Plaintiff Gary Cooper john@jlarsenlaw.com,
               lori@jlarsenlaw.com;larsenjr86417@notify.bestcase.com
              Michele T. Hatcher    ecf@ch13decatur.com, michele.hatcher@ch13decatur.com
              Richard M Blythe    Richard_Blythe@alnba.uscourts.gov, courtmaildec@alnba.uscourts.gov
                                                                                             TOTAL: 4




        Case 19-80071-CRJ              Doc 16 Filed 09/22/19 Entered 09/23/19 00:05:31                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
Van−200 [AP Notice of Hearing] (Rev. 06/14)

                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION


In re:                                                                            Case No. 18−82436−CRJ13
Gary Cooper                                                                       Chapter 13
        Debtor(s)

                                                                                  AP No. 19−80071−CRJ
Gary Cooper
        Plaintiff(s)
vs.
Avadian Credit Union
et al.
        Defendant(s)

                                              NOTICE OF HEARING
      Notice is hereby given that a hearing will be held to consider and act upon the following:

Motion to Dismiss Adversary Proceeding Filed by Defendant BSI Financial Services

      Date: Monday, October 7, 2019                       Time: 10:00 AM

      Location: Federal Building, Cain St Entrance, 3rd Floor Courtroom, Decatur, AL 35601


        Attorneys should attend all scheduled hearings. If a conflict is known, the Court should be notified
immediately. Continuances of non−evidentiary hearings may be granted if all parties consent. Evidentiary hearings
will not be continued except for good cause shown. If there is a failure to attend a scheduled hearing, and the Court
has not been notified of the reason for the failure, the Court may enter appropriate orders. Attendance is not required
if a settlement has been reached as approved by all parties and filed with the Court by an attorney prior to the hearing
date.

Dated: September 20, 2019                                    By:

                                                             Joseph E. Bulgarella, Clerk
                                                             United States Bankruptcy Court
rfl




 Case 19-80071-CRJ               Doc 16 Filed 09/22/19 Entered 09/23/19 00:05:31                      Desc Imaged
                                      Certificate of Notice Page 2 of 2
